DETAILED ACTION
	Receipt of Applicant’s Amendment, filed April 21, 2022 is acknowledged.  
Claims 1, 7, 12, 18, and 20 were amended.
Claims 3-6, 9, 11, 14-17, and 21 were cancelled.
Claims 1, 2, 7, 8, 10, 12, 13, 18-20 are pending in this office action.

Information Disclosure Statement
	Please note copies of USPTO office actions are not required.
“each information disclosure statement must include a legible copy of: …(c) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. See Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications, 1287 OG 163 (October 19, 2004).” (Emphasis added, quotation from MPEP 609.04(a)(II)(c))

The information disclosure statement filed April 21, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL documents A38 through A93 do not include publisher, relevant pages, date listed.  MPEP 609.01 Section (B)(1)(e)(v) recites Requirements for IDS NPL listings which include “Non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication.”
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 12, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora [2014/0025693] in view of Degiere [20180121520].

With regard to claim 1 Arora teaches A method comprising: 
accessing, by one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”) of a first system (Arora, Fig 2 16), a plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) of a system of record as the tables (Arora, ¶55 “each row or record of a table contains an instance of data for each category defined by fields”) maintained on one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n), the plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) comprising at least one opportunity record object as a first record of the table (Id) of an opportunity record object type as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and a plurality of contact record objects as user records (Id) of a contact record object type as the user type of the record (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”; ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”), each record object of the plurality of record objects comprising one or more object fields (Arora, ¶55 “fields”) having one or more object field-values as the list of fields and their associated values (Arora, ¶55), the system of record corresponding to a data source provider (Arora, ¶38 “the provider of the on-demand data service”), the at least one opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”) comprising a first role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a first association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) with a respective contact record object as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55); 
identifying, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), from the plurality of record objects, a particular opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.”); 
creating, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), in one or more data structures as the multiple tables (Arora, ¶55) of the first system (Arora, Fig 2 16), for the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained on the one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n), a corresponding shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained by the one or more processors as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n) of the first system (Arora, Fig 2 16), the shadow opportunity record object including a shadow role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a value (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) corresponding to a contact record object of the plurality of contact record objects as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55), the shadow opportunity record object created as a copy of the particular opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”) and configured to be updated responsive to updates to the particular opportunity record object (Arora, ¶70 “an ‘#Emails’ customer field on a contact may be updated”; ¶69 “dashboards may include information about open opportunities with most activities in the last predetermined number of days, open opportunities in a team with most activities in the last predetermined number of days/week, most contacted people, or the like”; ¶84); 
identifying, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), a plurality of participates (Arora, ¶63 “one or more columns of table 400 are defined to contain data related to potential email fields, such as a sender field, recipient fields, and subject fields”; ¶64 “email object 305 may further be related to multiple people (e.g. contact, lead, user)”) of a first electronic activity (Arora, ¶73 “one or more emails are received”; ¶68 “emails as Activities”; Please note this claim limitation has been construed in view of ¶81 of the specification which describe the electronic activity as including emails) links to (Arora, ¶65 “many-to-many relationships between an email and other object”; ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added); 
generating, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), for a first contact record object  (Arora, ¶77 “entity or other object may be retrieved and suggested”) of the plurality of contact record objects as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) corresponding to a first participant of the plurality of participants (Arora, ¶77 “all email address of people on a conversation”), a first role assignment score (Arora, ¶79 “e.g., matched based on email address”) using a role assignment policy (Arora, ¶76 “Each mapping engine may include… elements configured for generating associations based on a set of rules”) for assigning the first contact record object (Arora, ¶77 “entity or other object”) to the role object field of the particular opportunity record object (Arora, ¶59 “properties”), the role object field indicating a role (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the first participant identified by the first contact record object (Arora, ¶77 “all email address of people on a conversation”) in an opportunity of the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), the role assignment score (Arora, ¶79 “e.g., matched based on email address”) of the first contact record object indicates a likelihood (Arora, ¶80 “one or more rules may specify the associations between leads and email addresses of people on a conversation”) that the first participant as the people on the conversation (Id) is to be assigned the role as the leads (Id) in the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and is computed based on 
	i) a plurality of second as the opportunity stored in Appl. Server 1002 (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system data may be stored in various databases”; Figure 2) opportunity record objects as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) other than the particular opportunity record object maintained on the system of record as the opportunity record object stored in Appl. Server 1001 (Figure 2) in which the first contact record object is assigned to a role object field (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the corresponding opportunity record object (Arora, ¶55 “Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), or 
	ii) using one or more object field-values as the list of fields and their associated values (Arora, ¶55) of the first contact record object (Arora, ¶77 “entity or other object) corresponding to one of a title as CEO or certain set of people of the company (Arora, ¶70), a department (Arora, ¶68 “My Team’s Emails”), or a seniority of the first participant identified by the first contact record object (Arora, ¶57 “relating emails to multiple people (e.g. contacts, leads and users”; ¶70 “when an email is sent by a subordinate, firs send it to a supervisor for approval”’ ¶93 “a determination is made whether any matched contacts match are listed as roles on opportunities… opportunity objects may have entities that serve particular roles”); 
selecting, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), from the plurality of contact record objects (Arora, ¶77 “a contact may be automatically created and the account information prepopulated or the contact may be suggested”), the first contact record object responsive to determining that the first role assignment score (Arora, ¶80 “matched based on email address”) …; 
storing, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), in the shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), a third association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) between the shadow role object field of the shadow opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”), the first contact record object as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), and the first role assignment score as when the email addresses match (Arora, ¶79 “e.g., matched based on email address”); and 
transmitting, by the one or more processors (Arora, ¶45 “central processing unit”; Figure 2, 102 “System Process”), to the one or more servers (Arora, Figure 2), instructions to cause the one or more servers to store a fourth association (Arora, ¶64 “Email object 305 may further be related to multiple people (e.g., contact, lead, user) or multiple objects represented for storage in system 16 via sharing relationships 350 identified by message member object 320”) between the first contact record object identifying the first participant as records that describe a customer (Arora ¶55 “a table that describes a customer with fields for basic contact information”) and the first role object field of the particular opportunity record object (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”; ¶65 “many-to-many relationships between email and the object in accordance with one embodiment”), the first role object field used to identify a particular role of the first participant (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”; ¶64 “Contact, lead, user”) in an opportunity corresponding to the particular 3 opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added).
Arora does not explicitly teach determining that the first role assignment score satisfies a threshold.  Degiere teaches a match score (Degiere, ¶63 “Any technique for generating a match score that indicates a likelihood that an entity is associated with one or more EM data items may be used”) between the first electronic activity as the entity (Degiere, ¶63) such as the name of the sender (Degiere, ¶61 “it is determined that a name of the sender matches 20 records in the CRM database 154.  It is also determined that the domain of the sender’s email address corresponds to (or is associated with) a particular company and only one of the 20 user records indicates the particular company”) and the particular record object as the EM data items (Degiere, ¶63) such as the particular record identified (Degiere, ¶61)… a first role assignment score as a first probability score for a first user profile (Degiere, ¶71 “the first user profile may have a higher fuzzy match score then the second user profile”)… for assigning the first contact record object as the data items (Degiere, ¶71 “that set of EM data items may match different user profiles or user records differently”) to the role object field as the user profiles or user records (Id)… selecting… the first contact record object as determining which records to associate (Degiere, ¶69 “If the fuzzy match score is above a particular threshold (e.g., 50%), then an association is stored between the sender data and the user profile record”) responsive to determining that the first role assignments core satisfies a threshold as above a particular threshold (e.g., 50%) (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the matching process disclosed by Arora using the fuzzy matching techniques taught by Degiere as it yields the predictable results of providing a means of identifying the most likely matching user records.

With regard to claims 2 and 13 the proposed combination further teaches determining a number of opportunity record objects in which the first contact record object is associated with a role object field of a corresponding opportunity record object of the plurality of opportunity record objects (Arora ¶69 “Further customizations may be made to provide statistical metrics such as the number of emails logged on an opportunity”).  

With regard to claims 7 and 18 the proposed combination further teaches maintaining, by the one or more processors, in the one or more data structures, a plurality of node profiles as the rules for each server (Arora, ¶77 “one or more rules may be provided for associating messages with contacts”; Figure 2, Appl. Server 1001-100N), each node profile including a plurality of node field-value pairs (Arora, ¶75 “one or more fields”), each node field-value pair generated from data extracted from one or more electronic activities (Arora, ¶63 “one or more columns of table 400 are defined to contain data related to potential email fields, such as a sender field, recipient fields, and subject fields”; ¶64 “email object 305 may further be related to multiple people (e.g. contact, lead, user)”) or one or more object field-value pairs of a contact record object as the user (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) with which the node profile is associated as the rules for each server (Arora, ¶77 “one or more rules may be provided for associating messages with contacts”; Figure 2, Appl. Server 1001-100N); 
identifying, by the one or more processors, a first node profile of the plurality of node profiles associated with the first contact record object (Arora, ¶77 “one or more rules may be provided for associating messages with contacts”); and 
determining, by the one or more processors, the first role assignment score (Arora, ¶80 “matched based on email address”) based on a node field-value pair (Arora, ¶75 “one or more fields”) of the first node profile (Arora, ¶77 “one or more rules may be provided for associating messages with contacts”) corresponding to a title as CEO or certain set of people of the company (Arora, ¶70), seniority (Arora, ¶57 “relating emails to multiple people (e.g. contacts, leads and users”; ¶70 “when an email is sent by a subordinate, firs send it to a supervisor for approval”’ ¶93 “a determination is made whether any matched contacts match are listed as roles on opportunities… opportunity objects may have entities that serve particular roles”), or department (Arora, ¶68 “My Team’s Emails”) including a value satisfying a predetermined condition (Arora, ¶76 “conditions or criteria that need to be satisfied for the rule to apply”).

With regard to claims 8 and 19 the proposed combination further teaches wherein the role assignment policy comprises a plurality of rules to generate the first role assignment score (Arora, ¶76 “Each mapping engine may include… elements configured for generating associations based on a set of rules”) based on object field-values (Arora, ¶75 “fields”) for each of the plurality of contact record objects (Arora, ¶objects”) corresponding to the plurality of participants (Arora, ¶64 “email object 305 may further be related to multiple people (e.g. contact, lead, user)” identified in the first electronic activity (Arora, ¶73 “one or more emails are received”).  

With regard to claim 10 the proposed combination further teaches wherein each of the plurality of contact record objects correspond to a different participant of the electronic activity (Arora, ¶64 “Email object may further be related to multiple people”).

With regard to claim 12, Arora teaches A computing system comprising: one or more processors of the computing system (Arora, Fig 2, 16) configured by machine-readable instructions to:
access a plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) of a system of record as the tables (Arora, ¶55 “each row or record of a table contains an instance of data for each category defined by fields”) maintained on one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n) via a connection established between the computing system and the one or more servers (Figure 14; ¶50 “Each application server 100 may be communicably coupled to a database system… might be coupled via the network 14 (e.g.., the internet), another application server 100N-1 might be coupled via a direct network link”), the plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) comprising at least one opportunity record object as a first record of the table (Id) of an opportunity record object type as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and a plurality of contact record objects as user records (Id) of a contact record object type as the user type of the record (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”; ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”), each record object of the plurality of record objects comprising one or more object fields (Arora, ¶55 “fields”) having one or more object field-values as the list of fields and their associated values (Arora, ¶55), the system of record corresponding to a data source provider (Arora, ¶38 “the provider of the on-demand data service”), the at least one opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”) comprising a first role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a first association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) with a respective contact record object as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55); 
identify from the plurality of record objects, a particular opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.”); 
create in one or more data structures as the multiple tables (Arora, ¶55) of the computing system (Arora, Fig 2 16), for the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained on the one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n), a corresponding shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained by the one or more processors as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n) of the computing system (Arora, Fig 2 16), the shadow opportunity record object including a shadow role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a value (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) corresponding to a contact record object of the plurality of contact record objects as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55), the shadow opportunity record object created as a copy of the particular opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”) and configured to be updated responsive to updates to the particular opportunity record object (Arora, ¶70 “an ‘#Emails’ customer field on a contact may be updated”; ¶69 “dashboards may include information about open opportunities with most activities in the last predetermined number of days, open opportunities in a team with most activities in the last predetermined number of days/week, most contacted people, or the like”; ¶84); 
identifying a plurality of participates (Arora, ¶63 “one or more columns of table 400 are defined to contain data related to potential email fields, such as a sender field, recipient fields, and subject fields”; ¶64 “email object 305 may further be related to multiple people (e.g. contact, lead, user)”) of a first electronic activity (Arora, ¶73 “one or more emails are received”; ¶68 “emails as Activities”; Please note this claim limitation has been construed in view of ¶81 of the specification which describe the electronic activity as including emails) links to (Arora, ¶65 “many-to-many relationships between an email and other object”; ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added); 
generate for a first contact record object  (Arora, ¶77 “entity or other object may be retrieved and suggested”) of the plurality of contact record objects as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) corresponding to a first participant of the plurality of participants (Arora, ¶77 “all email address of people on a conversation”), a first role assignment score (Arora, ¶79 “e.g., matched based on email address”) using a role assignment policy (Arora, ¶76 “Each mapping engine may include… elements configured for generating associations based on a set of rules”) for assigning the first contact record object (Arora, ¶77 “entity or other object”) to the role object field of the particular opportunity record object (Arora, ¶59 “properties”), the role object field indicating a role (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the first participant (Arora, ¶77 “all email address of people on a conversation”) in an opportunity of the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), the role assignment score (Arora, ¶79 “e.g., matched based on email address”) indicates a likelihood (Arora, ¶80 “one or more rules may specify the associations between leads and email addresses of people on a conversation”) that the first participant as the people on the conversation (Id) is to be assigned the role as the leads (Id) in the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and is computed based on 
	i) a plurality of second as the opportunity stored in Appl. Server 1002 (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system data may be stored in various databases”; Figure 2) opportunity record objects as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) other than the particular opportunity record object maintained on the system of record as the opportunity record object stored in Appl. Server 1001 (Figure 2) in which the first contact record object is assigned to a role object field (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the corresponding opportunity record object (Arora, ¶55 “Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), or 
	ii) using one or more object field-values as the list of fields and their associated values (Arora, ¶55) of the first contact record object (Arora, ¶77 “entity or other object) corresponding to one of a title as CEO or certain set of people of the company (Arora, ¶70), a department (Arora, ¶68 “My Team’s Emails”), or a seniority of the first participant identified by the first contact record object (Arora, ¶57 “relating emails to multiple people (e.g. contacts, leads and users”; ¶70 “when an email is sent by a subordinate, firs send it to a supervisor for approval”’ ¶93 “a determination is made whether any matched contacts match are listed as roles on opportunities… opportunity objects may have entities that serve particular roles”); 
select, from the plurality of contact record objects (Arora, ¶77 “a contact may be automatically created and the account information prepopulated or the contact may be suggested”), the first contact record object responsive to determining that the first role assignment score (Arora, ¶80 “matched based on email address”) …; 
store, in the shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), a third association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) between the shadow role object field of the shadow opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”), the first contact record object as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), and the first role assignment score as when the email addresses match (Arora, ¶79 “e.g., matched based on email address”); and 
transmit to the one or more servers (Arora, Figure 2), instructions to cause the one or more servers to store a fourth association (Arora, ¶64 “Email object 305 may further be related to multiple people (e.g., contact, lead, user) or multiple objects represented for storage in system 16 via sharing relationships 350 identified by message member object 320”) between the first contact record object identifying the first participant as records that describe a customer (Arora ¶55 “a table that describes a customer with fields for basic contact information”) and the first role object field of the particular opportunity record object (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”; ¶65 “many-to-many relationships between email and the object in accordance with one embodiment”), the first role object field used to identify a particular role of the first participant (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”; ¶64 “Contact, lead, user”) in an opportunity corresponding to the particular 3 opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added).
Arora does not explicitly teach determining that the first role assignment score satisfies a threshold.  Degiere teaches a match score (Degiere, ¶63 “Any technique for generating a match score that indicates a likelihood that an entity is associated with one or more EM data items may be used”) between the first electronic activity as the entity (Degiere, ¶63) such as the name of the sender (Degiere, ¶61 “it is determined that a name of the sender matches 20 records in the CRM database 154.  It is also determined that the domain of the sender’s email address corresponds to (or is associated with) a particular company and only one of the 20 user records indicates the particular company”) and the particular record object as the EM data items (Degiere, ¶63) such as the particular record identified (Degiere, ¶61)… a first role assignment score as a first probability score for a first user profile (Degiere, ¶71 “the first user profile may have a higher fuzzy match score then the second user profile”)… for assigning the first contact record object as the data items (Degiere, ¶71 “that set of EM data items may match different user profiles or user records differently”) to the role object field as the user profiles or user records (Id)… selecting… the first contact record object as determining which records to associate (Degiere, ¶69 “If the fuzzy match score is above a particular threshold (e.g., 50%), then an association is stored between the sender data and the user profile record”) responsive to determining that the first role assignments core satisfies a threshold as above a particular threshold (e.g., 50%) (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the matching process disclosed by Arora using the fuzzy matching techniques taught by Degiere as it yields the predictable results of providing a means of identifying the most likely matching user records.

With regard to claim 20, Arora teaches A non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors (Arora, ¶45 “central processing unit”) of a computing system (Arora, Fig 1, 16; ¶42 “system 16, shown in Fig. 1, implements a web-based customer relationship management (CRM) system”) to cause the one or more processors to:
access a plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) of a system of record as the tables (Arora, ¶55 “each row or record of a table contains an instance of data for each category defined by fields”) maintained on one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n) via a connection established between the computing system and the one or more servers (Figure 14; ¶50 “Each application server 100 may be communicably coupled to a database system… might be coupled via the network 14 (e.g.., the internet), another application server 100N-1 might be coupled via a direct network link”), the plurality of record objects as the records (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”) comprising at least one opportunity record object as a first record of the table (Id) of an opportunity record object type as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and a plurality of contact record objects as user records (Id) of a contact record object type as the user type of the record (Arora, ¶55 “columns or fields.  Each row or record of a table contains an instance of data for each category defined by the fields”; ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”), each record object of the plurality of record objects comprising one or more object fields (Arora, ¶55 “fields”) having one or more object field-values as the list of fields and their associated values (Arora, ¶55), the system of record corresponding to a data source provider (Arora, ¶38 “the provider of the on-demand data service”), the at least one opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect”) comprising a first role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a first association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) with a respective contact record object as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55); 
identify from the plurality of record objects, a particular opportunity record object (Arora, ¶55 “Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.”); 
create, in one or more data structures as the multiple tables (Arora, ¶55) of the computing system (Arora, Fig 2 16), for the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained on the one or more servers as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n), a corresponding shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) maintained by the one or more processors as the app servers (Arora, ¶42 “system 16 includes application servers configured to implement and execute CRM software applications”; Figure 2, see Appl. Server 1001 through 100n) of the computing system (Arora, Fig 2 16), the shadow opportunity record object including a shadow role object field as the properties field which may be used to support the opportunity object (Arora, ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) configured to store a value (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) corresponding to a contact record object of the plurality of contact record objects as references to other object (Id) which may be the “user” record of the opportunity table Arora, ¶55), the shadow opportunity record object created as a copy of the particular opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”) and configured to be updated responsive to updates to the particular opportunity record object (Arora, ¶70 “an ‘#Emails’ customer field on a contact may be updated”; ¶69 “dashboards may include information about open opportunities with most activities in the last predetermined number of days, open opportunities in a team with most activities in the last predetermined number of days/week, most contacted people, or the like”; ¶84); 
identifying a plurality of participates (Arora, ¶63 “one or more columns of table 400 are defined to contain data related to potential email fields, such as a sender field, recipient fields, and subject fields”; ¶64 “email object 305 may further be related to multiple people (e.g. contact, lead, user)”) of a first electronic activity (Arora, ¶73 “one or more emails are received”; ¶68 “emails as Activities”; Please note this claim limitation has been construed in view of ¶81 of the specification which describe the electronic activity as including emails) links to (Arora, ¶65 “many-to-many relationships between an email and other object”; ¶59 “properties for storing links, pointer, or other references to other objects in system 16 or to a data repository where data associated with the email message is actually stored”; ¶60 “Other additional elements, attributes, or properties of email object 305 may be included to support different types of objects and use cases”) the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added); 
generate for a first contact record object  (Arora, ¶77 “entity or other object may be retrieved and suggested”) of the plurality of contact record objects as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) corresponding to a first participant of the plurality of participants (Arora, ¶77 “all email address of people on a conversation”), a first role assignment score (Arora, ¶79 “e.g., matched based on email address”) using a role assignment policy (Arora, ¶76 “Each mapping engine may include… elements configured for generating associations based on a set of rules”) for assigning the first contact record object (Arora, ¶77 “entity or other object”) to the role object field of the particular opportunity record object (Arora, ¶59 “properties”), the role object field indicating a role (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the first participant (Arora, ¶77 “all email address of people on a conversation”) in an opportunity of the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), the role assignment score (Arora, ¶79 “e.g., matched based on email address”) indicates a likelihood (Arora, ¶80 “one or more rules may specify the associations between leads and email addresses of people on a conversation”) that the first participant as the people on the conversation (Id) is to be assigned the role as the leads (Id) in the particular opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) and is computed based on 
	i) a plurality of second as the opportunity stored in Appl. Server 1002 (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system data may be stored in various databases”; Figure 2) opportunity record objects as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added) other than the particular opportunity record object maintained on the system of record as the opportunity record object stored in Appl. Server 1001 (Figure 2) in which the first contact record object is assigned to a role object field (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”) of the corresponding opportunity record object (Arora, ¶55 “Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), or 
	ii) using one or more object field-values as the list of fields and their associated values (Arora, ¶55) of the first contact record object (Arora, ¶77 “entity or other object) corresponding to one of a title as CEO or certain set of people of the company (Arora, ¶70), a department (Arora, ¶68 “My Team’s Emails”), or a seniority of the first participant identified by the first contact record object (Arora, ¶57 “relating emails to multiple people (e.g. contacts, leads and users”; ¶70 “when an email is sent by a subordinate, firs send it to a supervisor for approval”’ ¶93 “a determination is made whether any matched contacts match are listed as roles on opportunities… opportunity objects may have entities that serve particular roles”); 
select, from the plurality of contact record objects (Arora, ¶77 “a contact may be automatically created and the account information prepopulated or the contact may be suggested”), the first contact record object responsive to determining that the first role assignment score (Arora, ¶80 “matched based on email address”) …; 
store, in the shadow opportunity record object as object describing an opportunity stored on the second app server (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), a third association (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”) between the shadow role object field of the shadow opportunity record object (Arora, ¶48 “Each application server 100 may be configured to tenant data storage 22 and tenant data 23 therein, and system data storage 24 and system data 25 therein to serve request for user systems 12.  The tenant data 23 might be divided into individual tenant storage areas 112, which can either be a physical arrangement an/or a logical arrangement of data.  Within each tenant storage area 112, user storage 114 and application metadata 116 might be similarly allocated for each user.  For example, a copy of a user’s most recently used (MRU)items might be stored to user storage 114.  Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to a tenant storage area 112… The tenant data and the system dta may be stored in various databases”), the first contact record object as the user record (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or object might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added), and the first role assignment score as when the email addresses match (Arora, ¶79 “e.g., matched based on email address”); and 
transmit to the one or more servers (Arora, Figure 2), instructions to cause the one or more servers to store a fourth association (Arora, ¶64 “Email object 305 may further be related to multiple people (e.g., contact, lead, user) or multiple objects represented for storage in system 16 via sharing relationships 350 identified by message member object 320”) between the first contact record object identifying the first participant as records that describe a customer (Arora ¶55 “a table that describes a customer with fields for basic contact information”) and the first role object field of the particular opportunity record object (Arora, ¶59 “properties for storing links, pointers, or other references to other objects in system 16 or to a data repository”; ¶65 “many-to-many relationships between email and the object in accordance with one embodiment”), the first role object field used to identify a particular role of the first participant (Arora, ¶59 “from/to/cc/ect”; ¶70 “an email comes from the CEO or certain set of people of the company”; ¶64 “Contact, lead, user”) in an opportunity corresponding to the particular 3 opportunity record object as object describing an opportunity (Arora, ¶55 “A table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc.  Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, ect.  Yet another table or objet might describe an Opportunity, including fields such as organization, period, forecast type, user, territory, ect.” emphasis added).
Arora does not explicitly teach determining that the first role assignment score satisfies a threshold.  Degiere teaches a match score (Degiere, ¶63 “Any technique for generating a match score that indicates a likelihood that an entity is associated with one or more EM data items may be used”) between the first electronic activity as the entity (Degiere, ¶63) such as the name of the sender (Degiere, ¶61 “it is determined that a name of the sender matches 20 records in the CRM database 154.  It is also determined that the domain of the sender’s email address corresponds to (or is associated with) a particular company and only one of the 20 user records indicates the particular company”) and the particular record object as the EM data items (Degiere, ¶63) such as the particular record identified (Degiere, ¶61)… a first role assignment score as a first probability score for a first user profile (Degiere, ¶71 “the first user profile may have a higher fuzzy match score then the second user profile”)… for assigning the first contact record object as the data items (Degiere, ¶71 “that set of EM data items may match different user profiles or user records differently”) to the role object field as the user profiles or user records (Id)… selecting… the first contact record object as determining which records to associate (Degiere, ¶69 “If the fuzzy match score is above a particular threshold (e.g., 50%), then an association is stored between the sender data and the user profile record”) responsive to determining that the first role assignments core satisfies a threshold as above a particular threshold (e.g., 50%) (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the matching process disclosed by Arora using the fuzzy matching techniques taught by Degiere as it yields the predictable results of providing a means of identifying the most likely matching user records.

Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 

With regard to the first argument presented, this argument is made in view of the newly added claim limitations and is addressed in the above rejections.

With regard to the second argument, applicant argues that the prior art does not teach a role field of an opportunity record object, or generating a role assignment score that indicates a likelihood that the first participant is to be assigned the role in the particular opportunity record object.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant does not address the mapping of the prior art provided.  Applicant does not attempt to articulate any distinction between the prior art and the intended invention.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Neither the claims not the specification provide a definition of what a “role” entails.  It is suggested that the claims be amended to clarify the scope of what a “role” is.

With regard to the 103 combination applicant asserts that the prior art does not teach the claim language.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156